WEBB, J.
In this action the plaintiff, Lucinda Stearns, seeks to recover compensation under the State Employers’ Liability statute (Act No. 20 of 1914) for the death of her son.
She alleged that her son, while employed by defendant, which was operating a line of barges on the Ouachita' river, was knocked from one of the barges by being struck with material which was being loaded thereon, and drowned; and defendant filed a plea to the jurisdiction of the court ratione materiae, which was sustained, and (plaintiff appeals.
The Ouachita river is admittedly a navigable stream, and under the plaintiff’s allegations the barges were operated in maritime service, and the employment of defendant was subject to the admiralty jurisdiction; (Volume 1, Corpus Juris, 1263, *4941264, 1275; Meyer vs. Hankins Brothers, 5 La. App. 190); and the State Employers’ Liability statute is not applicable where an accident occurs to such an employee while engaged in maritime service (Knickerbocker Ice Co. vs. Stewart, 253 U. S. 149; 64 L. Ed. 834; Jones vs. Crescent City Ice Co., 162 La. 151, 110 South. 182. See notes, A. L. R. vol. 11, page 1155; vol. 31, page 518).
The action being instituted under the state statute, we think that the plea to the jurisdiction ratione materiae was properly sustained, and the judgment is affirmed.